          Case 5:19-cv-01013-C Document 57 Filed 10/06/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

STEPHANIE L. WRIGHT,                         )
                                             )
                     Plaintiff,              )
                                             )
v.                                           )   Case No. CIV-19-1013-C
                                             )
KAY COUNTY JUSTICE FACILITIES )
AUTHORITY d/b/a KAY COUNTY                   )
DETENTION CENTER; DON JONES, )
individually and in his official capacity as )
Director of the Kay County Justice           )
Facilities Authority,                        )
                                             )
                     Defendants.             )

                                        ORDER

       Plaintiff has filed a Motion to Strike Defendants’ Expert Witness List. Plaintiff

argues Defendants’ recently filed Expert Witness list fails to comply with Fed. R. Civ.

P. 26(a)(2)(C) because that list fails to provide a summary of the proposed testimony of

the witness. Defendants have filed a Response noting the Expert Witness list was filed

as a precautionary matter in that the challenged witnesses are Plaintiff’s treating

physicians and that as a rule, treating physicians are not considered expert witnesses.

In their response, Defendants note there is only one witness at issue, Steve Mallory.

       As has been the case on previous occasions in this case, the present Motion is

much ado about nothing. Further, it reflects precisely the type of dispute that LCvR

37.1 exists to address. That Rule states:
          Case 5:19-cv-01013-C Document 57 Filed 10/06/20 Page 2 of 3




              With respect to all motions or objections relating to discovery
       pursuant to Fed. R. Civ. P. 26 through 37 and 45, this court shall refuse to
       hear any such motion or objection unless counsel for movant first advises
       the court in writing that counsel personally have met and conferred in
       good faith and, after a sincere attempt to resolve differences, have been
       unable to reach an accord.

       As Defendants note, Plaintiff’s concerns could likely have been resolved via a

simple conference between counsel. In that event, the waste of resources caused by

Plaintiff’s Motion could have been avoided. While Plaintiff’s Motion need not be

considered due to failure to comply with this Rule, the Court will nevertheless address

it on the merits.

       The dispute centers on identification of Plaintiff’s treating physician as a

potential expert witness.    Plaintiff notes in her Motion, “The purpose of expert

disclosures is ‘to eliminate surprise and provide opposing counsel with enough

information . . . to prepare efficiently for deposition, any pretrial motions and trial.’”

Carbaugh v. Home Depot U.S.A., Inc., No. 13-CV-02848-REB-MEH, 2014 WL

3543714, at *2 (D. Colo. July 16, 2014) (quoting Cook v. Rockwell Int’l Corp., 580 F.

Supp. 2d 1071, 1121–22 (D. Colo. 2006)). It is difficult to imagine how Plaintiff could

claim surprise at testimony from her treating physician.        Indeed, as Defendants’

witness list notes, the scope of potential testimony is limited to addressing any claim by

Plaintiff of “alleged physical, emotional and/or psychological harm or injury.” Dkt.

No. 49. How Plaintiff could claim surprise or inability to prepare for trial regarding


                                            2
          Case 5:19-cv-01013-C Document 57 Filed 10/06/20 Page 3 of 3




testimony about her from her treating physician strains reason.         Accordingly,

Plaintiff’s Motion will be denied.

             As set forth more fully herein, Plaintiff’s Motion to Strike Defendant’s

Expert Witness List (Dkt. No. 51) is DENIED.

      IT IS SO ORDERED this 6th day of October, 2020.




                                         3
